Citation Nr: 1730814	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) (previously claimed as abdominal pain).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1992 to December 1996, and from December 1996 to February 1998.  The period of service from December 3, 1996 to February 5, 1998 is considered "Other Than Honorable" for VA compensation purposes.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an abdominal condition (pain).

In February 2015, the RO issued a rating decision reopening the Veteran's claim for service connection for gastroesophageal reflux disease (GERD) (previously claimed as abdominal pain) and denying the claim for service connection.  Thereafter, as discussed in detail below, in April 2015 (which was received within one year of the February 2015 decision) the Veteran expressed disagreement with the denial of service connection for an abdominal disability.  

In December 2015, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.


FINDING OF FACT

A gastrointestinal disability, to include GERD, did not have its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disability, to include GERD, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in December 2015, the Board remanded the GERD service connection issue to the AOJ for additional development. The Veteran received a Supplemental Statement of the Case (SSOC). Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998)

II. Service Connection - GERD 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service treatment records were entirely negative for any chronic complaints treatment, or diagnosis of any abdominal pain or condition. 

The Veteran was seen in August 1994 for possible food poisoning which included symptoms of nausea, stomach ache, vomiting and diarrhea. At the Veteran's regular physical in May 1995, the Veteran marked "No" for "Stomach, liver, or intestinal trouble," although he did complain about other symptoms. At this exam, the Veteran also noted that his "Abdomen and Viscera (Include hernia)" were normal.

The Veteran was seen again March 1997 for vomiting. The records indicate that the diagnosis was acute gastroenteritis, which by definition is considered an acute and a transitory condition which resolves without residual disability. Furthermore, these symptoms appeared during the Veteran's service that is characterized as "Other than Honorable." Service records are negative for any other complaints, treatment or diagnosis of any abdominal pain or condition.

Treatment records from Jackson VA Medical Center (VAMC) note that the Veteran has a current diagnosis of gastroesophageal reflux disease (GERD). There is no evidence of record showing this condition was incurred in or aggravated by his military service.

Significantly, there is no probative evidence of a nexus between the Veteran's current GERD and his active service, to include his in-service complaints discussed above. The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current GERD is associated with his active service. The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his GERD and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise. See Jandreau, 492 F.3d 1372.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his GERD is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, GERD requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's GERD is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Veteran first filed a compensation and pension request in 2009, despite contending that his pain began in service and increased in severity after leaving service. While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds the Veteran's service treatment records, the delay in filing claims, and the Jackson VAMC medical records to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, VA medical records, and lay statements there is no competent and credible evidence of an in-service occurrence of GERD in the Veteran's records to satisfy evidence of a direct service connection for a GERD. See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for GERD. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a gastrointestinal disability, to include GERD, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


